The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 14 September 2022, of application filed, with the above serial number, on 11 November 2019 in which claims 1, 4, 6-8, 10-14, 16, and 19-20 have been indicated as amended. Claims 1, 4, 6-16, 19-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-16, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to add “processing element profile requirements”. The specification does not use such profile requirements, and instead uses a large variety of similar terms that the Examiner is unable to determine the difference, if any, such as tagging criteria, placement criteria, placement arrangement, requirements, prerequisites, stipulations. There is description for ‘profile data’ yet the claims have been amended to add ‘profile requirements’.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 16, 20 recite the limitation "the set of host placement requirements" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-16, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fawcett (hereinafter “Fawcett”, 2013/0145203).
As per Claim 1, Fawcett discloses a computer-implemented method comprising: 
receiving a set of invitation-only host tags from a pool of compute nodes in a stream computing environment, wherein the received set of invitation-only host tags  indicates a set of processing element profile requirements for a set of processing elements in the stream computing environment, wherein each invitation-only host tag received from a respective compute node of the pool of compute nodes indicates a corresponding processing element profile requirement of the set of host placement requirements which must be achieved by a processing element for placement of the processing element in the respective compute node in the stream computing environment (at least paragraph 22, 46, 50-61; host selection criteria including characteristic tags that hosts have in hostpool; Table 405 Fig. 4A; each of the hosts assigned characteristic tag; constraints 255 may be associated with the host 130 instead of the PE 235; constraints associated with PEs matching hosts’ tag; both the PE and hosts having tags/constraints/requirements/characteristics/etc where a pool of hosts are setup to do a job, a host, for example, may have low memory and if a PE has high memory needs the PE can not be matched to the host as the host has a requirement that any PE would need to be low memory. Similarly, if a PE has low memory the PE matches the requirement of the host and the PE can be allocated/assigned/prioritized/isolated/matched/etc to the host); 
comparing a set of profile data for the set of processing elements with the received set of invitation-only host tags from the pool of compute nodes to determine whether the set of profile data matches the set of processing element profile requirements indicated by the received set of invitation-only host tags (at least paragraph 46; PE 235 may also include constraints 255 that govern, at least partially, how the scheduler 134 determines a "candidate host" for a PE 235--i.e., a host 130 that satisfies the constraints 255 necessary to allocate a PE to that particular host 130. For example, a constraint 255 associated with a PE 235 or operator 240 may comprise "isolation" which stipulates that the associated operator 240 cannot share a host 130 with any other PE 235, "co-location" which stipulates that multiple PEs 235 in a group must execute on the same host 130, "ex-location" which stipulates that multiple PEs 235 in a group cannot execute on the same host 130, etc.);
identifying a subset of the set of processing elements that includes a corresponding subset of the set of profile data that matches the set of processing element profile requirements indicated by the received set of invitation-only host tags from the pool of compute nodes, wherein the identified subset of the set of processing elements achieves the received set of invitation-only host tags; prioritizing an assignment of the identified subset of the set of processing elements to the pool of compute nodes based on the match between the corresponding subset of the set of profile data and the set of processing element profile requirements (at least paragraph 50, 58-60, 46, 74; because PE1 and PE2 (subset of PE) are associated with the same co-located group, they must be allocated to the same host or group (subpool); paragraph 50-51; constraints associated with hostpools include ‘tagged requirements’, “A hostpool 327 may be associated with a particular PE 235, operator 240, or more generally, a job. For example, an application developer may assign a hostpool 327 for each job, thereby associating each PE 235 in that job to the hostpool 327”; paragraph 46; PE constraints for the profile data; paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE)); and 
isolating the prioritized assignment of the identified subset of the set of processing elements to the pool of compute nodes in the stream computing environment (at least paragraph 59-60, 46; PE constraint may comprise isolation which stipulates the operator or PE cannot share a host with any other PE, PEs cannot share the same host, ex-located).
As per Claim 4. The method of claim 1, further comprising: 
identifying a set of processing element tags in the set of profile data for the set of processing elements, wherein each processing element tag associated with a respective processing element represents an attribute of the respective processing element, wherein the attribute is selected from the group consisting of: a function, a type, a resource usage statistic, a security property, and a performance characteristic (at least paragraph 38, 46, 50; Fig. 2, ie. Operator 240 of PE 235; each processing element may be configured to carry out any form of data processing functions on the received tuple, including, for example, writing to database tables or performing other database operations such as data joins, splits, reads, etc., as well as performing other data analytic functions or operations); and
determining a placement arrangement for the set of processing elements on the pool of compute nodes by comparing the set of processing element tags of the set of processing elements and the received set of invitation-only host tags from the pool of compute nodes (at least paragraph 65, 69-71, 76; scheduler determining if at least one host and host selection criteria satisfies all constraints of stream application and for selected PE, and using optimization mode to determine which host to place PE on; paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE)).
As per Claim 6. The method of claim 1, further comprising: resolving that a first subset of the set of profile data for a first processing element of the set of processing elements does not achieve a first subset of the received set of invitation-only host tags for a first compute node of the pool of compute nodes; and preventing assignment of the first processing element to the first compute node (at least paragraph 67-68; if selected PE were to be placed on the host, a constraint would be violated; (further see incorporated by reference 8,849,888 col. 13:40-14:21: remove host from conditional candidate host set)).
As per Claim 7. The method of claim 1, further comprising: resolving that a first subset of the set of profile data for a first processing element of the set of processing elements achieves a first subset of the received set of invitation-only host tags for a first compute node of the pool of compute nodes; and allocating the first processing element to the first compute node (at least paragraph 67-68, 70; scheduler allocating selected PE to candidate host).
As per Claim 8. The method of claim 6, further comprising: resolving that the first subset of the set of profile data for the first processing element of the set of processing elements achieves a second subset of the received set of invitation-only host tags for a second compute node of the pool of compute nodes; and allocating the first processing element to the second compute node (at least paragraph 54, 59-60, 46; determining a PE that meets host selection criterion, using selection criterion to choose between multiple hosts satisfying constraints, and when PE must be co-located, choose from multiple hosts the hosts with the other PE the PE must be co-located with).
As per Claim 9. The method of claim 1, further comprising: configuring, without modifying a streaming application source code, the set of profile data associated with the set of processing elements (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 10. The method of claim 1, further comprising: configuring, without modifying a streaming application source code, the received set of invitation-only host tags from the pool of compute nodes (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 11. The method of claim 4, further comprising: in response to determining that a first processing element tag of the set of processing element tags matches a first invitation-only host tag of the received set of invitation-only host tags, allocating a first processing element of the set of processing elements to a first compute node of the pool of compute nodes (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE); and in response to determining that a second processing element tag of the set of processing element tags mismatches a second invitation-only host tag of the received set of invitation-only host tags, preventing assignment of a second processing element of the set of processing elements to a second compute node of the pool of compute nodes (at least paragraph 67-68; if selected PE were to be placed on the host, a constraint would be violated; (further see incorporated by reference 8,849,888 col. 13:40-14:21: remove host from conditional candidate host set)).
As per Claim 12. The method of claim 1, wherein each invitation-only host tag of the received set of invitation-only host tags matches at least one processing element tag of the set of processing element tags (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE), and further comprising: configuring, without modifying a streaming application source code, the set of processing element tags (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 13. The method of claim 4, wherein each invitation-only host tag of the received set of invitation-only host tags matches at least one processing element tag of the set of processing element tags (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE), and further comprising: configuring, without modifying a streaming application source code, the received set of invitation-only host tags (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 14. The method of claim 13, further comprising: redetermining, in an automated fashion without user intervention, the placement arrangement in response to configuring the received set of invitation-only host tags (at least paragraph 58, 82-84, 96; scheduler using optimization mode to use second criterion and changing or altering to different optimization mode).
As per Claim 15. The method of claim 1, further comprising: receiving a stream of tuples to be processed by the identified subset of the set of processing elements operating on the pool of compute nodes; and processing, using the identified subset of the set of processing elements operating on the pool of compute nodes, the stream of tuples (at least paragraph 38, 40; PE receive an N-tuple…from the stream…for processing functions on tuple by PE).
Claims 16-17, 19-20 do not, in substance, add or define any additional limitations over claims 1-4 and therefore are rejected for similar reasons, supra.
Claims 16, 20 do not, in substance, add or define any additional limitations over claim 1 and therefore are rejected for similar reasons, supra. Claims 16 and 20 are analogous system and computer program product claims to respective method claim 1. Claim 16 only adding system components that Fawcett discloses:
As per Claim 16, Fawcett discloses a computer system for processing element host management, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (at least paragraph 29-33; memory, processor).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
‘710 Claim 1 has similar limitations recited in ‘316 Claim 1.
‘710 Claims 4-5 have similar limitations recited in ‘316 Claim 1.
‘710 Claim 6 has similar limitations recited in ‘316 Claim 2.
‘710 Claim 7 has similar limitations recited in ‘316 Claim 3.
‘710 Claim 8 has similar limitations recited in ‘316 Claim 4.
‘710 Claim 9 has similar limitations recited in ‘316 Claim 5.
‘710 Claim 10 has similar limitations recited in ‘316 Claim 6.
‘710 Claim 11 has similar limitations recited in ‘316 Claim 8.
‘710 Claim 12 has similar limitations recited in ‘316 Claim 9.
‘710 Claim 13 has similar limitations recited in ‘316 Claim 10.
‘710 Claim 14 has similar limitations recited in ‘316 Claim 11.
‘710 Claim 15 has similar limitations recited in ‘316 Claim 13.
‘710 Claim 16 is similarly rejected as in the table, see 1/19/22 Action table, to ‘316 Claim 14.
‘710 Claim 19 has similar limitations recited in ‘316 Claim 14.
‘710 Claim 20 is similarly rejected as in the table, see 1/19/22 Action table, to ‘316 Claim 15.

See Non-Final Rejection mailed 1/19/22 for DP table. The rejection has been held in abeyance as requested by Applicant and further claim analysis will take place when allowable claims are found.


Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
The Double Patenting Rejection is noted as being held in abeyance at this time. 
Examiner summarizes the invention at a basic level, as identifying attributes of a processing element PE (such as a SFC, VNF, part of NFV, an executable, any portion of a distributed application), wherein some attributes are required in order to be placed onto a host, one being a target processing element type to be eligible to be placed onto a particular host, prioritizing an assignment/placement of such PE when a matching host(s) is found, and isolating/assigning the PE to a matched given host accordingly. Thus, as only an example, if a PE is a firewall filtering PE, hosts that are located on the edge of a network/ pool of nodes may require that a PE placed on the edge node be firewall related in order to be placed onto that edge node, 2 hosts may match such criteria, one is prioritized, and isolating/assigning the firewall filter PE to the one edge node.
Applicant argues, in substance throughout p. 13-17, that Fawcett discloses constraints associated with the PE which are constraints on the PE and constraints associated with the host which are constraints on the host, neither of which being the amended ‘receiving a set of invitation-only host tags from a pool of compute nodes … wherein the received set of invitation-only host tags indicates a set of processing element profile requirements for a set of processing elements… wherein each invitation-only host tag received from a respective compute node … indicates a corresponding processing element profile requirement of the set of host placement requirements which must be achieved by a processing element for placement of the processing element in the respective compute node …’
However, as currently amended, claim 1 has been reorganized for PE ‘profile requirements’ from PE ‘placement criteria’ (see 112 above). It is not clear on the difference, if any, [see par. 53-55 of the specification: “set of processing element placement criteria may include requirements, prerequisites, stipulations, and other factors that specify what kind of processing elements may be placed on the pool of compute nodes. As an example, the set of processing element placement criteria may designate a particular processing element type (e.g., join type), function (e.g., ingest), resource usage level (e.g., less than 8% of total memory resources), security characteristic (e.g., high compliance level, low compliance level), or other factor that influences which processing elements may be deployed to the pool of compute nodes. In embodiments, identifying the set of processing element placement criteria may include analyzing a set of system properties (e.g., system resources, usage history data) of the pool of compute nodes, and ascertaining factors that affect the placement of processing elements on the pool of compute nodes.”] as the terms are synonymous that the PE criteria be for a pool of compute nodes based on a set of IO host tags identified in the pool of compute nodes. 
The claims are reciting matching PEs to a host based on the PE and host meeting requirements of each other. Fawcett teaches both the PE and hosts having tags/constraints/requirements/characteristics/etc where a pool of hosts are setup to do a job, a host, for example, may have low memory (low memory PE requirement) and if a PE has high memory needs the PE can not be matched to the host as the host has a requirement that any PE would need to be low memory. Similarly, if a PE has low memory, the PE matches the requirement of the host and the PE can be allocated/assigned/prioritized/isolated/matched/etc to the host.
Examiner reiterates the remarks from the Final Rejection as they are relevant to the claims as currently amended:
Thus, the amendment makes clear that the placement profile requirements be for the pool of nodes, each IO tag in each node of that pool would indicates a requirement for a PE to be on a node in that pool. Fawcett clearly teaches (par. 50) the hostpool being associated with particular PE 235, operator 240, or more generally a job. Thereby, only hosts that meet the requirements, such as enough memory etc would be pinned to that hostpool. Then, PEs that meet the requirement for that hostpool and for each host in that hostpool are determined, the PEs meeting the needs of the hostpool are determined, the tags are compared to the characteristics and those that are determined to be compatible are scheduled to the hosts in the hostpool (see at least paragraph 22, 46, 50-61). The amended profile data of the set of PEs are the constraints of the PEs. 
In other words, Fawcett teaches all three of the hostpool, the hosts, and the PEs, all of which have requirements for each to be associated with each other, if all three have the constraints/tags/characteristics/etc that allow the PE to be on the host to be in the hostpool, the job of that hostpool can be met and the PE can be on that host in that hostpool. (see Fawcett Fig. 4B and associated description)
Fawcett’s other constraints 255 describes constraints on the hosts rather than prerequisites set forth by the hosts which must be met by the PEs. However, the constraints 255 are associated with both the hosts and the PEs (see, for example [0060] “Table 425 list possible constraints 255 that may be associated with PEs 235.”). And ([0058] “FIG. 4B depicts tables that illustrate the issues that arise when assigning PEs with constraints to hosts.”). And ([0053] “As used herein, "criteria" are different than constraints 255. If a host 130 does not meet a constraint 255, the PE cannot be allocated to it. However, the scheduler 134 may use selection criteria 352,354 to choose between multiple hosts that satisfy the constraints 255.”) 
Fawcett then describes in par. 46 that “constraints 255 may be associated with the host 130 instead of the PE 235” and prerequisites of the hosts including “a constraint 255 associated with a PE 235 or operator 240 may comprise "isolation" which stipulates that the associated operator 240 cannot share a host 130 with any other PE 235, "co-location" which stipulates that multiple PEs 235 in a group must execute on the same host 130, "ex-location" which stipulates that multiple PEs 235 in a group cannot execute on the same host 130.” 
Fawcett describes profile requirements for hosts to determine which host allocates the PE, but that the constraints from the PEs are used for determining if the and vice versa, where Fawcett uses the same terminology for a match to be made with each entity. Thus, if compute node requires tag X and PE has tagging profile requirements Y, if Y matches X, the PE can be assigned to the compute node. With Fawcett, if host has constraint X and PE has constraint Y, if Y matches X, PE can be placed on the host.
The specification outlines:
[0077]   In embodiments, the set of processing element placement criteria may include a set of processing element qualification data at block 712. Generally, the set of processing element qualification data can include computer specified instructions, commands, or other requirements that define qualifications or requirements for placement of the set of processing elements on one or more compute nodes. For example, the set of processing element qualification data may indicate specific processing element types that may or may not be allowed for placement on particular compute nodes of the pool of compute nodes (e.g., allow placement of functor type processing elements, don't allow processing elements that require memory resources above a threshold level of 4 gigabytes). In embodiments, the set of processing element qualification data may include a set of invitation-only host tags at block 714. The set of invitation-only host tags may include markers, labels, or other identifiers that specify one or more properties or attributes that must be included in the profile data of a processing element in order for the processing element to be placed on one or more compute nodes. As an example, the set of invitation-only host tags may designate that only processing elements having profile data that references a "sort" operation may be allocated to a particular compute node. Other types of processing element qualification data and invitation-only host tags are also possible.

Thus, the invitation-only host tags comprise a set of processing element PE profile requirements that may include markers, labels or other identifiers, with criteria specifying properties/attributes that must be part of the PE.
Fawcett par. 22, 50-56 as relied on in the Rejection, teaches:
‘allocating each PE to a host (i.e., compute node). But in stream applications with hundreds or thousands of processing elements, the choice of which processing elements to allocate first may determine if all the PEs in the stream application are successfully allocated. Accordingly, the stream application may use PE selection criteria to select which PE from among the unallocated PEs to allocate next. For example, the stream application may first allocate the PEs that have location constraints that require, for example, the PE to be the only PE allocated to a host’; and 
‘optimization mode 350 may include PE selection criteria 352 and/or host selection criteria 354. Further, the scheduler 134 may have multiple optimization modes 350. In general, the optimization mode 350 uses the PE and host selection criteria 352, 354 to optimize the stream application according to a desired goal’. 
Fawcett par. 53 explains the difference between constraints and criteria, where constraints dictate requirements for whether a PE or host can be allocated to it: “"criteria" are different than constraints 255. If a host 130 does not meet a constraint 255, the PE cannot be allocated to it. However, the scheduler 134 may use selection criteria 352,354 to choose between multiple hosts that satisfy the constraints 255”.
Fawcett par. 46 also clarifies “constraints 255 may be associated with the host 130 instead of the PE 235 or operator 240 such as "overloaded host" which stipulates a maximum number of PEs 235 that may be allocated to the host 130, or "scheduling state" which stipulates whether the host 130 is in a state that supports hosting a new PE 235.”
Thus, Fawcett teaches optimizing PE allocation placement with both PE and host/compute node selection criteria and verifying host constraints and criteria in order to determine whether a PE can be allocated to the host, and subsequently if multiple hosts can allocate the PE, selecting the best host to host the PE based on factors including the characteristic tags described in par. 55.


Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443